UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Security Benefit Pl. Suite 100 Topeka, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.¨Large accelerated filer¨Accelerated filerxNon-accelerated filer¨Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares outstanding as of August 7, 2009 Class A Stock, par value $100 3,135,318 Class B Stock, par value $100 14,086,199 Table of Contents FEDERAL HOME LOAN BANK OF TOPEKA TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Statements of Condition 4 Statements of Income 5 Statements of Capital 6 Statements of Cash Flows 8 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Selected Financial Data 39 Quarterly Overview 39 Financial Market Trends 41 Results of Operations 42 Financial Condition 51 Liquidity and Capital Resources 68 Risk Management 71 Critical Accounting Policies and Estimates 74 Recently Issued Accounting Standards 75 Recent Developments 75 Item 3. Quantitative and Qualitative Disclosures About Market Risk 77 Item 4T. Controls and Procedures 84 PART II. OTHER INFORMATION 84 Item 1. Legal Proceedings 84 Item 1A. Risk Factors 84 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 84 Item 3. Defaults Upon Senior Securities 84 Item 4. Submission of Matters to a Vote of Security Holders 84 Item 5. Other Information 84 Item 6. Exhibits 84 Federal Home Loan Bank of Topeka Capital Plan Certification of Principal Executive Officer Pursuant to Section 302 Certification of Principal Financial Officer Pursuant to Section 302 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to Section 906 2 Table of Contents Important Notice about Information in this Quarterly Report In this quarterly report, unless the context suggests otherwise, references to the “FHLBank,” “FHLBank Topeka,” “we,” “us” and “our” mean the Federal Home Loan Bank of Topeka, and “FHLBanks” means the 12 Federal Home Loan Banks, including the FHLBank Topeka. The information contained in this quarterly report is accurate only as of the date of this quarterly report and as of the dates specified herein. The product and service names used in this quarterly report are the property of the FHLBank, and in some cases, the other FHLBanks. Where the context suggests otherwise, the products, services and company names mentioned in this quarterly report are the property of their respective owners. The FHLBank filed an annual report on Form 10-K (referred in this report as “annual report on Form 10-K”) under the Securities Exchange Act of 1934 (“Exchange Act”) on March 26, 2009. Portions of the annual report on Form 10-K are incorporated by reference in this report. Special Cautionary Notice Regarding Forward-looking Statements The information included or incorporated by reference in this quarterly report on Form 10-Q contains certain forward-looking statements with respect to our financial condition, results of operations, plans, objectives, projections, estimates, predictions, future financial performance and ongoing business, including without limitation: statements that are not historical in nature, or statements preceded by, followed by or that include words such as “believes,” “expects,” “may,” “will,” “should,” “could,” “anticipates,” “estimates,” “intends” or similar expressions. The FHLBank cautions that, by their nature, forward-looking statements are not guarantees of future performance or results. They involve risks, uncertainties and assumptions and actual results may differ materially from those expressed, contemplated or implied by the forward-looking statements or could affect the extent to which a certain plan, objective, projection, estimate or prediction is realized. These forward-looking statements involve risks and uncertainties including, but not limited to, the following: § Economic and market conditions; § Demand for FHLBank advances resulting from changes in FHLBank members’ deposit flows and/or credit demands; § The volume of eligible mortgage loans originated and sold by participating members to the FHLBank through its various mortgage finance products (Mortgage Partnership Finance® (MPF®) Program1); § Pricing of various mortgage finance products under the MPF Program by the MPF Provider since the FHLBank has only limited input on pricing through our participation on the MPF Governance Committee; § Volatility of market prices, rates and indices that could affect the value of investments or collateral held by the FHLBank as security for the obligations of FHLBank members and counterparties to derivatives and similar instruments or the FHLBank’s ability to liquidate collateral expediently in the event of a default by an obligor; § Political events, including legislative, regulatory, judicial, or other developments that affect the FHLBank, its members, counterparties and/or investors in the consolidated obligations of the 12 FHLBanks; § Competitive forces including, without limitation, other sources of funding available to FHLBank members including existing and newly created debt programs explicitly guaranteed by the U.S. government, other entities borrowing funds in the capital markets and the ability of the FHLBank to attract and retain skilled individuals; § The pace of technological change and the ability to develop and support technology and information systems, including the Internet, sufficient to manage the risks and operations of the FHLBank’s business effectively; § Changes in domestic and foreign investor demand for consolidated obligations of the 12 FHLBanks and/or the terms of derivatives and similar instruments including, without limitation, changes in the relative attractiveness of consolidated obligations as compared to other investment opportunities including existing and newly created debt programs explicitly guaranteed by the U.S. government; § Timing and volume of market activity; § Ability to introduce new FHLBank products and services, and successfully manage the risks associated with those products and services, includingnew types of collateral used to secure advances; § Risks related to the operations of the other 11 FHLBanks that could trigger our joint and several liability for debt issued by the other 11 FHLBanks; § Risk of loss arising from litigation filed against the FHLBank; and § Inflation/deflation. For additional information regarding these and other risks, seeItem 1A – “Risk Factors” in the annual report on Form 10-K, incorporated by reference herein. Any forward-looking statements made or incorporated by reference in this quarterly report on Form 10-Q or that we may make from time to time are representative only as of the date they are made, and we undertake no obligation to update any forward-looking statement. PARTI. FINANCIAL INFORMATION Item 1. Financial Statements 1 "Mortgage Partnership Finance," "MPF" and "eMPF" are registered trademarks of the Federal Home Loan Bank of Chicago. 3 Table of Contents FEDERAL HOME LOAN BANK OF TOPEKA
